Exhibit 10.7

DEVELOPMENT AGREEMENT

THIS DEVELOPMENT AGREEMENT (“Agreement”) is being entered into as of this 29th
day of August, 2012, by and among HARBOR RETIREMENT ASSOCIATES, LLC, a Florida
limited liability company (“Harbor”), and CHT HARBORCHASE ASSISTED LIVING OWNER,
LLC, a Delaware limited liability company (“Owner”).

RECITALS:

WHEREAS, Owner is the owner of certain property located in The Villages, Sumter
County, Florida and is developing, designing, constructing, furnishing and
equipping thereon a new assisted living facility containing 30 dementia care
units and 66 assisted living units (with a pro forma capacity of 112 residents),
with related amenities, to be known as HarborChase of Villages Crossing (the
“Project”); and

WHEREAS, Owner desires to appoint and retain Harbor to perform certain services
in connection with the development, design, construction, furnishing and
equipping of the Project, in accordance with the terms and provisions of this
Agreement set forth below; and

WHEREAS, the Project will be managed for Owner by Harbor’s affiliate, Harbor
Villages Management, LLC (“Manager”) pursuant to a Management Agreement to be
entered into between Owner and Manager or its wholly-owned affiliate (the
“Management Agreement”), in a form acceptable to Harbor and Owner; and

WHEREAS, the parties hereto intend to set forth their understanding of the
development of the Project and their respective rights and obligations in
connection therewith.

NOW, THEREFORE, for the mutual covenants and considerations herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto intending to be legally bound agree
as follows:

1. Definitions. As used herein, the following terms shall have the meanings set
forth below.

(a) “Audio/Video Systems” shall mean general audio and video systems
(audio/video) for the public areas of the Project, entertainment audio/video
systems for common areas and units, and master antenna television distribution
system for function spaces.

(b) “Change Order” shall mean a written request by Harbor, a Project Consultant
or the General Contractor which authorizes or requests a deletion or addition to
the contractual obligations of a Project Consultant or changes, increases or
reduces the scope of work, schedule, or price under one of the Contract
Documents.

(c) “Contract Documents” shall mean the Project Budget, Project Schedule,
Project Drawings, construction and other contracts and agreements entered into
by Harbor (or its affiliates) or at Harbor’s request, by Owner, in connection
with the development and construction of the Project Development, as from time
to time amended, including, but not limited to, the contract to be entered into
with the General Contractor, contracts with Project Consultants for the Project
Development, and the Contracts, including any general and special conditions and
all schedules and exhibits thereto.



--------------------------------------------------------------------------------

(d) “Construction Loan” shall mean that certain loan dated August 29, 2012 from
Synovus Bank in the maximum principal amount of $17,328,027 for the development
of the property and construction of improvements thereon.

(e) “Cost Savings” shall have the meaning set forth in Section 7.

(f) “Contracts” shall mean equipment leases relating to telephone switches and
voice mail and other equipment leases related to the Project and which are to
survive the Closing.

(g) “Decorative Items” shall mean, by way of example, but not limitation,
artifacts, artwork, banquettes, carpeting, curtains, decorative lighting
fixtures, draperies, etched glass, furniture, graphics, interior landscaping,
televisions, wall coverings and window treatments.

(h) “Developer Holdback Account” shall mean an escrow account established with a
title company or party mutually acceptable to the parties into which thirty
percent (30%) of the Development Fee shall be paid, pursuant to Exhibit 6 and
Harbor’s share of Cost Savings shall be deposited pursuant to Paragraph 7.

(i) “Food Equipment” shall mean all food preparation, cooking and holding
equipment; exhaust hoods and hood fire protection systems; general storage
layout; refrigerators and freezers (including coils, condensers and
compressors); ice-making, beverage dispensing and other food and beverage
equipment; dishwashing equipment (except any glass washer included in
Housekeeping Equipment); and all other similar items required for a complete
food and beverage service of the Project.

(j) “Force Majeure Event” shall mean any failure or delay in performance caused
by any strikes, lock-outs, labor disputes, fires, acts of God or public enemy,
extreme weather, including but not limited to, hail, wind, hurricanes, tornadoes
and flooding or restrictions or prohibitions by any Governmental Authority.

(k) “General Contractor” shall mean Proctor Construction Company, the general
contractor retained by Owner for the construction of the Project pursuant to a
Standard Form of Agreement between Owner and General Contractor dated
                        . Other general contractors for the Project, if any,
shall be retained pursuant to Section 4(d).

(l) “Governmental Authority” shall mean any board, bureau, commission,
department or body of any municipal, county, state or federal governmental or
quasi-governmental unit, or any subdivision thereof, having or acquiring
jurisdiction over the Project Development or any portion thereof or the
management, operation, use or improvement thereof.

(m) “Harbor” shall mean Harbor Retirement Associates, LLC, a Florida limited
liability company.

 

2



--------------------------------------------------------------------------------

(n) “Housekeeping Equipment” shall mean stationary equipment items (including
glass washer) to be used by Project employees for cleaning the Project on a
regular basis.

(o) “Laundry Equipment” shall mean valet laundry with limited capacity, which
includes: washers, dryers, shirt pressers and linen carts.

(p) “Management Agreement” shall mean that certain agreement between Owner and
Manager for the management and operation of the Project.

(q) “Manager” shall mean Harbor or its wholly-owned affiliate which will manage
and operate the Project as described above.

(r) “Material Changes” shall have the meaning ascribed to such term in
Section 4(u).

(s) “Opening Date” shall mean, with respect to the Project, the date as of
which: (i) a Certificate of Substantial Completion has been issued for the
Project and there has been a final inspection of the Project (as provided for in
Section 4(q) below), subject only to minor punch list items which Harbor shall
cause to be corrected or completed after such date; (ii) a certificate of
occupancy has been issued for the Project by the appropriate Governmental
Authority(iii) the Project is fully furnished in accordance with this Agreement;
and (iv) the Project is fully licensed and open for business to the public as an
assisted living facility in the State of Florida. As of the date of this
Agreement, the projected Opening Date is November 1, 2013.

(t) “Owner Change Order(s)” shall mean any change(s) to the Scope of Work
requested by Owner pursuant to Section 5(a)(ix) below.

(u) “Permits and Approvals” shall have the meaning set forth in Section 4(a).

(v) “Pre-Opening Activities” shall mean those services performed or caused to be
performed by Manager in connection with preparations to prepare the Project for
opening, which are described more fully in Section 4(w).

(w) “Project Budget” shall mean the budget for all costs and expenses that have
been, or are expected to be, incurred by Harbor and Owner in connection with the
construction, development and opening of the Project, as provided by and as may
be modified from time to time in compliance with this Agreement. The Project
Budget approved by Harbor and Owner is attached hereto as Exhibit 1.

(x) “Project Consultants” shall mean the third party consultants, contractors
and service providers for the Project, including the General Contractor, which
have been or shall be engaged pursuant to Section 4(d). All Project Consultants
listed on Exhibit 3 are hereby approved by Owner. Any future Project Consultant
retained by Harbor shall be approved by Owner in accordance with Section 4(d).

(y) “Project Development” shall mean the construction and development of the
Project contemplated herein, which shall include all planning, permitting,
design, construction,

 

3



--------------------------------------------------------------------------------

furnishing and equipping associated therewith. The Project Development shall
also include all work required to: (x) coordinate the development and
construction of the Project with (1) all Governmental Authorities and other
persons or entities with authority, or approval rights, over all or part of the
Project, and (2) all Project Consultants; and (y) obtain all Permits and
Approvals.

(z) “Project Drawings” shall mean the construction drawings and specifications
for the Project (including, without limitation, conceptual or schematic
documents, interior design drawings and specifications), which shall be
prepared, and may be modified from time to time, in compliance with the
provisions hereof. As used herein, the term “initial Project Drawings” shall
mean the initial Project Drawings for the Project, identified on Exhibit 2.

(aa) “Project Schedule” shall mean the schedule for completion of the Project
and all components thereof as may be modified from time to time, in compliance
with the provisions hereof. As used herein the term “initial Project Schedule”
shall mean the Project Schedule identified on Exhibit 5, which is hereby
approved by Harbor and Owner. If a Force Majeure Event occurs or an Owner Change
Order results in a delay, then the completion date for the Project, as provided
for in the Project Schedule, shall be extended, as applicable, by a commercially
reasonable amount of time based on the Owner Change Order or one day for each
day commencing with the start of the cause or circumstance giving rise to the
Force Majeure Event and ending as soon as possible after that cause or
circumstance has ceased to have effect.

(bb) “Project Systems” shall mean management systems, including front office,
back office and accounting management systems; the Manager’s automated payroll
system; point-of-sale systems, including food, beverage and retail functions;
and word processing and personal computer applications.

(cc) “Punchlist Items” shall mean all items at variance in any material respect
with the Contract Documents or any defects in construction or installation upon
Substantial Completion.

(dd) “Scope of Work” shall mean all necessary or required efforts to complete
the Project Development in accordance with the Contract Documents, including
without limitation the Project Drawings, and shall include procuring and
installing all FF&E and Inventories (as defined in the Management Agreement),
Trade Equipment, Audio/Visual Systems, Telecommunication Systems and Security
Systems appropriate and necessary to operate the Project as an assisted living
Project with related amenities and the Pre-Opening Activities described in
Section 4(w).

(ee) “Security Systems” shall mean closed circuit television camera monitoring
system, two-way radio system, and other special security systems required for
the Project.

(ff) “Telecommunication Systems” shall mean the telephone equipment for the
Project, including a private branch exchange system (“PBX”), if any, call
accounting and pocket paging system.

(gg) “Trade Equipment” shall mean Food Equipment, Laundry Equipment and
Housekeeping Equipment.

 

4



--------------------------------------------------------------------------------

2. Scope of Work.

(a) Standard of Conduct. The Project Development shall be undertaken and the
Scope of Work completed pursuant to the provisions hereof and the parties hereto
shall perform and fully discharge all of their duties, responsibilities and
obligations set forth herein diligently, promptly, in good faith and in full
compliance with the provisions hereof, in a manner consistent with that degree
of care and skill ordinarily exercised by developers of commercial projects
similar in size and nature to the Project Development.

(b) Project Drawings. Harbor and Owner hereby approve the initial Project
Drawings for the Project Development identified on Exhibit 2 of this Agreement.

3. Management of Project.

(a) General. The parties agree that Harbor and Owner shall have the right,
responsibility, power and authority to cause the completion of the Project
Development, subject to the provisions hereof.

(b) Cooperation. Harbor and Owner shall cooperate with each other with the goal
of completing the Project Development: (i) pursuant to the provisions hereof;
and (ii) in accordance with the Contract Documents.

4. Rights and Obligations of Harbor. Harbor shall have the responsibility for
causing completion of the Project Development pursuant to the provisions hereof,
subject to Owner’s rights as set forth in this Agreement, and Harbor shall fully
perform and discharge all of the duties, responsibilities and obligations
required to complete the Project Development in accordance with the Contract
Documents. Harbor’s responsibilities shall include the following:

(a) Permits and Approvals. Except as otherwise provided in this Agreement,
Harbor shall be required to submit, process and prepare all applications, plans,
specifications, permits and approvals, and related information and documents as
may be required by any and all Governmental Authorities having jurisdiction over
the Project Development and the performance of Harbor’s obligations under this
Agreement (together, the “Permits and Approvals”). In furtherance of this
provision, no later than thirty (30) days after the date of this Agreement,
Harbor will deliver to Owner an inventory of the Permits and Approvals, a
schedule of when the Permits and Approvals are anticipated to be obtained (to
the extent not already issued), and copies of any existing Permits and Approvals
(together, the “Permit Schedule”). The Permit Schedule shall be updated monthly
by Harbor on the last Friday of each month during the term of this Agreement,
until such time as all the Permits and Approvals required for the Project
Development have been obtained and copies of the same have been delivered to
Owner. Harbor shall be responsible for overseeing the implementation and
performance of its obligations hereunder in compliance with the Permits and
Approvals. In addition, to the extent required by applicable law, or permissible
under applicable law, Harbor shall be obligated to assign and transfer the
Permits and Approvals to Owner, in whole or in part as applicable, to the extent
the same relate to or affect Owner’s ownership, use or occupancy of the
Facility.

 

5



--------------------------------------------------------------------------------

(b) Lien Law. From draws on the Construction Loan, make all payments required to
all third parties in conformity with the requirements of the Construction Lien
Law of Florida, so that the Project remains free of mechanics liens or any
similar claim arising in equity.

(c) Sales Tax. From draws on the construction loan on the Project, comply (or
cause compliance) with the Florida Sales and Use Tax law as it may apply to any
and all of its respective obligations hereunder, and to the supplies, materials
and equipment purchased or leased in connection therewith.

(d) Project Consultants. Engage, as agent for Owner, and supervise and
coordinate all Project Consultants as necessary to complete the Project
Development pursuant to the provisions hereof. A list of the Project Consultants
currently under contract with Harbor is attached hereto as Exhibit 3. Additional
Project Consultants, including any replacements, shall be selected and engaged
by Harbor; provided that Owner shall have given prior, written approval of the
retention of all additional or replacement Project Consultants and the terms of
their engagement (including the material provisions of their contracts). Owner’s
approval of any additional or replacement Project Consultants shall not be
unreasonably withheld. If Owner refuses to approve a proposed additional or
replacement Project Consultant, it must provide Harbor with documentation
sufficient to demonstrate the reasons for its disapproval. If such approval or
disapproval is not given by Owner in writing within seven (7) business days
after the date Harbor provides written request for same from Owner, the
replacement Project Consultant shall be deemed approved, unless Owner informs
Harbor prior to the lapse of that time, that additional time is needed to make a
determination. In the event that additional time is required, any decision must
be made without unnecessary delay, and in any case, within ten (10) business
days of the original, written Harbor request for approval. In the event that the
parties agree in writing that either Harbor or Owner should undertake the scope
of work of a Project Consultant, then Harbor or Owner, as the case may be, shall
be compensated for any Project Consultant services supplied based on the amounts
contained in the Project Budget for that particular scope of services.

(e) Supervision. Supervise completion of the Project Development and the work of
the Project Consultants and administer the Contract Documents, to maintain
compliance with the Scope of Work, the Project Drawings, the Project Budget and
the Project Schedule. Harbor shall supervise the General Contractor and use
commercially reasonable efforts to ensure that the work of the General
Contractor and all trade contractors conforms to the requirements of the
Contract Documents, as determined in accordance with usual and customary
construction practices, and Harbor shall use commercially reasonable efforts to
ensure that corrections to any work that is deficient or out of compliance with
the Contract Documents is timely made by or on behalf of the General Contractor
in a manner so as to not affect the efficient progress of the work.

(f) Project Schedule. Establish, manage and periodically update the Project
Schedule to reflect approved revisions and communicate such revisions to Owner.

(g) Project Drawings. Cause the preparation of any necessary revisions to the
Project Drawings and deliver such revisions to Owner for its review and approval
to the extent required by Section 4(u) of this Agreement.

 

6



--------------------------------------------------------------------------------

(h) Project Budget. Manage the Project Budget in accordance with the terms of
this Agreement.

(i) Reports. Make available to Owner (and its representatives) upon request all
material non-proprietary reports and other material information relating to the
progress of the Project Development and/or provided by the General Contractor,
the Project’s architect (the “Architect”) and other Project Consultants (the
“Project Development Reports”). Owner (and its representatives), at its expense,
shall be entitled to make copies of any or all Project Development Reports.
Provide Owner with an accrual-basis balance sheet/trial balance within five
(5) days following the end of each calendar month. Provide Owner with weekly
check registers for the months of January, April, July and October within thirty
(30) days following the end of each applicable calendar quarter.

(j) Delivery of Review Material. Promptly deliver, or cause the applicable
Project Consultant to promptly deliver, all documents and information that Owner
is obligated to review pursuant to the provisions hereof, or that Owner has the
right to review pursuant to the provisions hereof and requests in writing from
Harbor.

(k) Books and Records. Maintain the books and records of the Project Development
including originals and copies of all contracts, Change Orders, drawings, plans,
specifications, and the like (collectively, the “Project Development
Documents”), and at Owner’s request, make the same available to Owner at all
reasonable times. To the extent applicable, the accounting records constituting
a part of the Project Development Documents shall be maintained in a
professional and businesslike manner, in accordance with customary development
practices. In addition, at Owner’s request, Harbor shall cause the General
Contractor to make the shop drawings and product data available to Owner at all
reasonable times.

(l) Project Status. At all times keep Owner reasonably informed about the status
of the Project, including those changes that do not require Owner’s approval
pursuant to Section 4(u) hereof, and at least once per calendar month submit or
cause the General Contractor to submit a written report to Owner describing the
status of the Project Development in a form substantially similar to Exhibit 4,
attached hereto.

(m) Performance. Endeavor to obtain satisfactory performance from the General
Contractor and each of the subcontractors, materials suppliers and laborers as
well as the Project Consultants employed in the performance and satisfaction of
the Project Development and, in the event of unsatisfactory performance,
implement courses of action for administering and curing such deficiencies.
Harbor shall determine whether or not the work of the General Contractor and
each of the subcontractors is being performed substantially in accordance with
the requirements of the Contract Documents, endeavoring to prevent or minimize
defects and deficiencies in the work.

(n) Submission of Changes. Submit in writing to Owner for its prior review and
approval Material Changes as described in Section 4(u).

 

7



--------------------------------------------------------------------------------

(o) Review of Proposals. Review and approve or disapprove within seven
(7) business days from receipt of Owner’s written proposal any proposed changes
suggested by Owner, pursuant to Section 5(a)(viii), unless Harbor informs Owner
prior to the lapse of that time, that additional time is needed to make such
determination. In the event additional time is required, any decision must be
made without unnecessary delay, and in any case, within ten (10) business days
of the original, written Owner proposal. If Harbor does not provide Owner with
its approval, disapproval or request for additional time within the time period
provided, then such proposed change shall be deemed accepted and approved.

(p) On-site Representative. Provide to the Owner on site’s visiting
representative, at Owner’s expense, reasonably adequate space together with
reasonable access to a telephone, fax machine, data line, copier and other
customary support facilities at the Project Development to assist Owner in
exercising its rights and obligations under this Agreement.

(q) Substantial Completion. Coordinate with the Architect the issuance of a
Certificate of Substantial Completion (as contemplated under AIA Form B141) for
the Project Development and supervise and conduct with the Architect and General
Contractor a final inspection of the Project Development in the presence of
Owner. Following such final inspection, Harbor shall prepare, in concert with
the Architect and General Contractor, a final report describing the Punchlist
Items and, after approval thereof by Owner (which approval shall not be
unreasonably withheld or delayed), supervise the General Contractor and/or
subcontractors, as appropriate, in the satisfaction of the Punchlist Items in
accordance with the terms of this Agreement.

(r) Quality Materials. Ensure that all Contract Documents require that all
materials and equipment installed during Project Development will be new unless
otherwise specified, and use commercially reasonable efforts to ensure that all
work performed in connection with the Project Development will be of good
quality, free from defects and substantially in accordance with the requirements
of the Contract Documents. All work not substantially conforming to the
requirements of the Contract Documents shall be considered defective. Prompt
notice of all defects shall be given to Owner by Harbor.

(s) Insurance. Throughout the term of this Agreement, Harbor shall provide and
maintain, or cause the General Contractor or any subcontractors to provide and
maintain, at no cost to Owner except as included in the Project Budget, the
following insurance:

(i) All risk builder’s risk insurance policy for the Project Development
including performing services with respect to the Project to maintain insurance
coverage, at such party’s expense, consistent with Owner’s requirements as set
forth on Exhibit 7. If Harbor for any reason fails to obtain and/or maintain in
force any of the insurance required, then Harbor shall and Harbor does hereby
agree to, indemnify Owner against, and hold, save, and defend Owner harmless
from, any and all claims, demands, actions, causes of actions, suits,
liabilities, damages, losses, costs and expenses of any kind or nature
whatsoever (including, without limitation, reasonable attorneys’ fees and court
costs incurred in enforcing this indemnity and otherwise) which Owner may suffer
or incur, or which may be asserted against Owner, because of Harbor’s failure to
obtain or maintain such insurance.

 

8



--------------------------------------------------------------------------------

(ii) Waiver of Subrogation for Builder’s Risk Insurance. Owner and Harbor waive
all rights against each other and any of their respective agents, employees and
independent contractors, and the agents and employees of such independent
contractors, for damages caused by fire or other causes of loss to the extent
required to be covered by Builders Risk Insurance required to be obtained by
Harbor or to the extent covered by other property insurance applicable to the
Project, except such rights as they have to proceeds of such insurance held by
the Owner as fiduciary. Owner or Harbor, as appropriate shall require of their
agents and independent contractors, if any, by appropriate agreements, written
where legally required for the validity, similar waivers each in favor of other
parties enumerated herein. The Builder’s Risk Policy shall provide such waivers
of subrogation by endorsement or otherwise. A waiver of subrogation shall be
effective as to a person or entity even though that person or entity would
otherwise have a duty of indemnification, contractual or otherwise, did not pay
the insurance premium directly or indirectly, and whether or not the person or
entity had an insurable interest in the property damaged.

(t) General Rights. Harbor shall have the right, power and authority to perform
all actions that Harbor deems necessary or desirable in order to complete the
Project Development and to fulfill its obligations hereunder under this
Agreement, subject to and in accordance with Owner’s rights under this
Agreement.

(u) Changes to Project Drawings and the Contract Documents. Harbor shall provide
prior written notification to Owner of any change to the Contract Documents. In
addition, Harbor shall obtain the prior written approval of Owner before making
any change to the Contract Documents or approving any Change Order that will:
(i) change the design intent of the Project Drawings; (ii) materially modify the
term, scope or price of any of the Contract Documents; or (iii) increase or
decrease the Project Budget by more than twenty-five thousand dollars ($25,000)
per individual change or one hundred twenty-five thousand dollars ($125,000) in
the aggregate. The foregoing changes described in this Section 4(u) shall be
referred to collectively as “Material Changes.” If, in Harbor’s reasonable
business judgment, a Material Change must be undertaken without first receiving
Owner’s prior written approval because (a) such Material Change is necessitated
by any immediate life, health or safety issue, or (b) to await written approval
of the Material Change would result in delay to the Project Schedule and such
delay would result in an extraordinary expense, then Harbor must inform Owner of
such event before proceeding and, thereafter, immediately seek Owner’s written
approval. Owner shall grant its approval if, in its reasonable business
judgment, it determines that Harbor acted reasonably in making its determination
to proceed without first obtaining Owner’s prior written approval. Owner shall
be deemed to have approved any Material Change if it has not given written
notice to Harbor of its disapproval within seven (7) business days after the
date on which Harbor submits such Material Change to Owner, together with such
supporting documentation as Owner may reasonably request, unless Owner informs
Harbor prior to the lapse of that time, that additional time is needed to make
such determination. In the event additional time is required, any decision must
be made without unnecessary delay, and in any case, within ten (10) business
days of the original, written Harbor proposal.

(v) Loan Compliance. Harbor will make a good faith effort to provide Owner with
assistance in providing commercially reasonable additional reports required by
Lender or otherwise fulfilling commercially reasonable requests made by Lender
of Owner.

 

9



--------------------------------------------------------------------------------

(w) Pre-Opening Activities. Owner and Harbor recognize that certain activities
must be undertaken in advance of the opening of the Project so that the Project
can function in an appropriate and orderly manner on the Opening Date. These
Pre-Opening Activities are included in the Project Budget. Accordingly, prior to
the Opening Date, Harbor will, or will cause Manager to:

(i) Recruit, train and employ the staff required for the Project;

(ii) Negotiate concession contracts and leases for the Project, to the extent
required;

(iii) Undertake pre-opening promotion and advertising, including opening
celebrations and related activities;

(iv) Review and approve the conceptual design (architectural theme and building
massing) and any changes thereto;

(v) Test and, if necessary, implement modifications of the operations of the
Project;

(vi) For a period ending not later than sixty (60) days after the Opening Date,
make provisions to provide a task force of personnel to supervise and assist the
pre-opening and opening operations;

(vii) Apply for and obtain the initial licenses and permits required for the
operation of the Project;

(viii) Equip the Project with the initial Inventories (as defined in the
Management Agreement) required for the operation of the Project; and

(ix) In general, render such other miscellaneous services incidental to the
preparation and organization of the Project’s operations as may be reasonably
required for the Project to be adequately staffed and capable of operating on
the Opening Date and during the year, including development and implementation
of marketing and sales programs, accounting and budgeting controls and similar
operation items, as contemplated by the Management Agreement to be performed
during the Pre-Opening Services Period (as defined in the Management Agreement).

5. Rights and Obligations of Owner. Owner shall participate in the Project
Development pursuant to the provisions hereof and subject to Harbor’s rights as
set forth above. In fulfilling such obligations, Owner shall:

(a) (i) Assign and authorize a representative located on or near the Project to
monitor the Project Development and act as the primary Owner liaison for Harbor
with respect to the Project;

(ii) Review and approve the site plan for the Project, Permits and Approvals,
and the Permit Schedule. Owner shall be entitled to participate in the
permitting process and shall be entitled to attend (and shall be given
reasonable notice of) all meetings with governmental or quasi-governmental
authorities or agencies regarding the site plan and the Permits and Approvals or
applications therefore;

 

10



--------------------------------------------------------------------------------

(iii) Review and approve the programming of the Project Development and any
changes thereto (e.g., the square foot program, market analysis, market
position, Project Development phasing, unit mixes and Project amenities).

(iv) Review and approve residential floor plans, finishes, fixtures and
appliances;

(v) Review and approve interior design and color board presentations;

(vi) Review and approve marketing strategies and model sales units;

(vii) Owner hereby acknowledges that it has approved all Project Consultants
listed on Exhibit 3. Owner shall be entitled to review and approve all
additional Project Consultants or replacement Project Consultants in accordance
with Section 4(d) of this Agreement.

(viii) Suggest to Harbor for its approval or disapproval changes to the Scope of
Work provided that, in Harbor’s reasonable discretion, such changes shall not
compromise Project Schedule or increase the Project Budget. If the proposed
changes do not compromise the Project Schedule or increase the Project Budget,
then Harbor’s approval shall not be unreasonably withheld;

(ix) Review, and approve or disapprove Material Changes in a timely and
reasonable manner as detailed in Section 4(u) hereof;

(x) Have the right during the actual construction of the Project to attend all
progress meetings, any General Contractor draw request meetings and other
significant meetings with Project Consultants or other third parties regarding
the Project Development;

(xi) Review all Change Orders, material correspondence, applications for payment
from Project Consultants and evidence of payment relating to the Project
Development.

By its execution of this Agreement, Owner confirms that it has granted all
approvals required of it pursuant to Sections 5(a)(ii)-(vii) above, and Owner
ratifies Tim Smick’s execution, in Owner’s name and on its behalf, of the
contract with the General Contractor for the construction of the Project;

(b) Harbor’s Role. Owner acknowledges and agrees that Harbor shall have the
primary management obligations described in Section 4 above, and Owner shall
cooperate with Harbor to ensure that Harbor is able to fulfill such obligations
pursuant to the provisions hereof.

 

11



--------------------------------------------------------------------------------

(c) Approval Rights. Owner shall have the right to approve all Material Changes
pursuant to Section 4(u) of this Agreement. Any approval required by Owner
pursuant to this Section 5(c) or Sections 5(a)(ii)-(viii) shall not be
unreasonably withheld or delayed.

(d) Dispute Resolution. In the event that there is a dispute among the parties
or if Owner disapproves any Material Changes, Harbor may either agree or
disagree with such disapproval. In the event that Harbor disagrees with such
disapproval by Owner, or if the parties are unable to resolve any other
disputes, Harbor and Owner will work in good faith to resolve such dispute or
disagreement; provided, however, that Harbor may proceed with such portion(s) of
the Material Changes that Owner has not specifically disapproved. In addition,
if Harbor and Owner are unable to resolve such dispute or disagreement after ten
(10) business days of good faith discussions and the non-resolution of the
matter of dispute or disagreement adversely impacts the Project Schedule or the
Project Budget, Harbor and Owner shall submit the dispute or disagreement to a
mediator for non-binding mediation, such mediator to be jointly selected by
Harbor and Owner and the cost of such mediator equally shared between Harbor and
Owner. If the non-resolution of the matter of dispute or disagreement does not
adversely impact the Project Schedule or the Project Budget, the parties shall
continue to negotiate in good faith until agreement is reached or until further
delay will adversely impact the Project Schedule or the Project Budget. If such
time arises when a further delay will adversely impact the Project Schedule or
the Project Budget, the parties will submit the dispute or disagreement to a
mediator as described in this Section 5(d) for binding mediation.

6. Payment of Construction-Related Expenses.

(a) Harbor Developer Fee. In consideration for the services provided pursuant to
this Agreement, Owner will pay Harbor a development fee of Seven Hundred
Fifty-Four Thousand Four Hundred Five and No/100 Dollars ($754,405.00), payable
in accordance with the schedule attached hereto as Exhibit 6. All Development
Fee payment requests shall be submitted to Owner for review and payment;
provided that, to the extent to be paid pursuant to the Construction Loan, Owner
will submit such requests to Lender within ten (10) days of receipt for payment
(absent an Owner objection to the matters contained therein) for payment
pursuant to the draw procedures established by the Construction Loan. For draw
requests to be funded from Owner’s equity, all draw requests shall be submitted
to Owner for review and, absent any Owner objection to the matters contained
therein, shall be paid within ten (10) business days. If there are any disputed
items within a draw request, all other items will be paid or forwarded to the
Lender for payment, to the extent consistent with the draw requirements under
the Construction Loan.

(b) Draw Requests. All draw requests for construction costs and draws on the
operating loss reserve (to the extent required) shall be submitted to Owner for
review and payment; provided that, to the extent to be paid pursuant to the
Construction Loan, Owner will then submit such requests to lender within ten
(10) business days of receipt for payment (absent an Owner objection to the
matters contained therein) and be paid by Lender within five (5) business days
of submission to Lender pursuant to the draw procedures established by the
Construction Loan. For draw requests to be funded from Owner’s equity, all draw
requests shall be submitted to Owner for review and, absent any Owner objection
to the matters contained therein, shall be paid within ten (10) business days.
If there are any disputed items within a draw request, all other items will be
paid or forwarded to the Lender for payment, to the extent consistent with the
draw requirements under the Construction Loan.

 

12



--------------------------------------------------------------------------------

7. Cost Savings and Overruns. If the Project Development is completed (meaning
that the Opening Date has occurred and Harbor has caused all Punch List Items to
be completed to the reasonable satisfaction of Owner) for less than the total
amount provided therefor in the Project Budget due to savings in the Total
Construction Budget (“Cost Savings”), then any such Cost Savings will be
allocated one-half (1/2) to Harbor and one-half (1/2) to Owner. That portion
owing to Harbor shall be capped at two percent (2%) of the Total Construction
Budget and paid by Owner to Harbor (as part of the Developer Holdback Account
and to be disbursed under the conditions contained therein) promptly after a
certificate of occupancy has been issued for the Project. If the Project
Development is completed for more than the total amount provided therefor in the
Project Budget, then any cost overruns shall be governed by the provisions of
Section 12 below.

8. Term. The provisions of this Agreement, and the rights and obligations of
Harbor and Owner hereunder, shall terminate upon the latest of: (a) the full and
final payment of all Project Consultants pursuant to the provisions of the
Contract Documents and the receipt of the final certificate of occupancy for the
Project; (b) the completion of all Punchlist Items to the reasonable
satisfaction of Owner; (c) the Project’s opening and commencement of operation
for its intended use; and (d) the full and final payment of all amounts due
pursuant to Sections 6 and 7 above.

9. Health, Safety and Protection. In the performance of its obligations
hereunder, each party will comply with all applicable laws, ordinances, rules,
regulations, standards, requirements and orders of any agency or organization
having jurisdiction for the health, safety or well-being of persons or property
or to protect them from damage, injury or loss during the construction of the
Project. Each party will use commercially reasonable efforts to ensure that its
contractors, agents, employees, consultants and other representatives erect and
maintain, as required by the nature of the task, all necessary facilities and
safeguards for the health, safety and protection to prevent damage, injury or
loss during the construction of the Project.

10. Default. If any party hereunder shall fail to perform any of the material
covenants and agreements contained herein and such condition or failure
continues for a period of ten (10) days (or such additional period as may be
reasonably required to effectuate a cure of the same) after written notice
thereof from the other party hereto, the non-defaulting party may terminate this
Agreement, in which event the prorated amount of the developer fees earned to
date pursuant to Section 6 above by Harbor, if Harbor is the non-defaulting
party, shall become immediately due and payable to Harbor, and shall be paid
within ten (10) days of the defaulting party’s receipt of written notice of such
termination.

If Owner is the non-defaulting party and elects to terminate this Agreement as
set forth above, as an additional remedy, Owner shall have the right to
terminate the Management Agreement without payment of any termination fee or
other fees that accrue after the date of termination.

 

13



--------------------------------------------------------------------------------

If Harbor is the non-defaulting party and elects to terminate this Agreement as
set forth above, then Harbor shall be entitled to:

(a) Immediate release from any construction-related guaranty and indemnification
by Owner from and against any and all claims thereunder arising from and after
the date of termination;

(b) Payment of all monies held in the Developer Holdback Account;

(c) Payment of the balance of the portion of its Development Fee owed for work
performed through termination;

(d) To terminate the Management Agreement; and

(e) To exercise any and all of its rights at law or in equity to recover
additional damages against Owner.

Upon termination of this Agreement pursuant to this Section 10, except as set
forth in the preceding paragraphs, neither party shall have any further
liability or obligation to the other pursuant to this Agreement, except for
provisions (if any) that survive termination.

If any lawsuit or other legal proceeding arises in connection with the
enforcement of this Agreement, the prevailing party therein shall be entitled to
receive from the non-prevailing party the prevailing party’s costs and expenses,
including reasonable attorneys’ fees, incurred in connection therewith, in
preparation therefore and on appeal therefrom, which amounts shall be included
in any judgment therein.

11. Notices. Notices to be given under the terms of this Agreement shall be in
writing and delivered by hand, or sent by certified or registered mail, postage
prepaid, return receipt requested, or sent by a recognized, national overnight
delivery service, or sent by e-mail with a follow up sent by one of the other
methods provided for herein:

 

To Owner:

  

CHT Harborchase Assisted Living Owner, LLC

c/o CNL Healthcare Trust, Inc.

Attn: Holly Greer, SVP and General Counsel and

Joseph T. Johnson, SVP and Chief Financial Officer

450 South Orange Avenue

Orlando, FL 32801

E-mail: Holly.Greer@cnl.com

E-mail: Joseph.Johnson@cnl.com

with a copy to:

  

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

450 S. Orange Avenue, Suite 800

Orlando, FL 32801

Attn: John D. Ruffier, Esquire

E-mail: john.ruffier@lowndes-law.com

 

14



--------------------------------------------------------------------------------

To Harbor:

  

Harbor Retirement Associates, LLC

1440 Highway AIA

Vero Beach, Florida 32963

Attn: Tim Smick

E-mail: tsmick@hraonline.net

with a copy to:

  

Foley & Lardner LLP

111 N. Orange Avenue, Suite 1800

Orlando, Florida 32801

Attn: Mike Okaty Esquire

E-mail: mokaty@foley.com

or at such other address as is from time to time designated by the party
receiving the notice. A notice shall be deemed to have been given upon delivery,
evidenced by appropriate signature, pursuant to the methods described above.

12. Cost Overruns. If the Project Development is completed for more than the
total amount provided for in the Project Budget, then unless the increase
resulted from an Owner Change Order or Force Majeure Event, such increase shall
be the responsibility of and paid by Harbor.

13. Miscellaneous.

(a) This Agreement may be executed in a number of identical counterparts. If so
executed, all counterparts shall, collectively, constitute one agreement, but in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart, provided that photocopy or facsimile copies
of the signatures of all parties are produced.

(b) The provisions of this Agreement shall not be modified, amended, waived,
discharged or terminated except by a written document signed by all of the
parties hereto.

(c) No party, except for such liability to each other and their respective
affiliates as contemplated herein, shall be liable to any nonparty for any
matters relating to the Project, including defective or delayed portions of the
Project Development and construction means, methods or techniques, and all
nonparties shall look solely to such rights under the Contract Documents, if
any, and the warranties contained therein, for any matters or claims relating to
the Project.

(d) This Agreement and its validity, interpretation and enforcement shall be
governed by the laws of the State of Florida.

(e) The provisions of this Agreement shall be binding upon, and inure to the
benefit of, the parties’ successors and permitted assigns.

(f) To the maximum extent permitted by applicable law, no shareholder, director,
officer or employee of any party to this Agreement shall have any personal
liability with respect to the liabilities or obligations of such party under
this Agreement.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CHT HARBORCHASE ASSISTED LIVING OWNER,

LLC, a Delaware limited liability company

By:

 

/s/ Kevin Maddron

Name:

 

Kevin Maddron

Title:

 

Senior Vice President

HARBOR RETIREMENT ASSOCIATES, LLC,

a Florida limited liability company

By:

 

/s/ Timothy S. Smick

Name:

 

Timothy S. Smick

Title:

 

CEO

 

16